Title: To John Adams from Edmund Jenings, 29 June 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Brussels June 29. 1780
     
     I have the Honour of receiving your Excellencys Letter inclosing your Epistle to Mr. Wythe and the resolutions of the Convention. I have read them with the utmost Attention and Admiration. I have showed them to others, who have had the same Sense of them, as myself. They appeal to the reason of all, and having evidently in View the Happiness of good men, by securing them Against the Oppression of the bad, have gaind the Approbation of all. They are sent to England; where they will be well receivd by a few, but they may serve to convince all, that Men in their Senses will not, cannot give up so a Compleat System to live under the controuls of One that is so imperfect, as that which is in England. Your Excellency will believe me, when I assure you that I have not seen any thing, that Strikes my Imagination with more force and more pleasure. Let me beg of your Excellency to impart whatever other Matters have passed in the Transactions and Completion of so great and good a work.
     My Correspondent in England persists in saying that a person is sent to Spain of the name of Hussey to ingratiate himself into the Confidence of Friends. That He is a Catholic, and that He is sent by Lord North—perhaps He may have changed his name and therefore it may be worth while to inquire whether there is any body lately arrivd there from England, who is busy about our Friends. I Hope they are Attentive to all their domestics, for I Know Secrets have been discoverd by their Treachery.
     I am Sir your Excellencys Most Obedient and faithful Humbl Servt.
     
      Edm: Jenings
     
    